      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JONETTE LUCIUS                            §
                                          §
VS.                                       §             CA No. _________________
                                          §
METROPOLITAN LIFE                         §
INSURANCE COMPANY                         §

                             PLAINTIFF’S COMPLAINT

       JONETTE LUCIUS, Plaintiff, files this Complaint asserting causes of action in law

and equity for relief against Metropolitan Life Insurance Company, Defendant.

                                           I.
                                        PARTIES

1.     Plaintiff Jonette Lucius is a resident citizen of Mont Belvieu, Texas.

2.     Defendant, Metropolitan Life Insurance Company, (“MetLife”), is a domestic or

       foreign insurance company doing business in the state of Texas and can be served

       with process by serving its registered agent, CT Corporation System, 1999 Bryan

       St., Suite 900, Dallas, TX 75201-3136, or wherever it may be found.

                                      II.
                            JURISDICTION AND VENUE

3.     This action against MetLife arises under the Employee Retirement Income

       Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq. This Court has jurisdiction

       over this action pursuant to 29 U.S.C. §1132(e)(1).

4.     Venue is proper in this District and Division pursuant to 29 U.S.C. §1132(e)(2)

       because Defendant maintains business activity in and is in this district.




                                              1
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 2 of 12



5.     Pursuant to 29 U.S.C. §1132(h), this Complaint has been served upon the Secretary

       of Labor, Pension and Welfare Benefits Administration, at 200 Constitution

       Avenue N.W., Washington, D.C. 20210 and the Secretary of the Treasury at 111

       Constitution Avenue N.W., Washington, D.C. 20024, by certified mail.

                                      III.
                               STATEMENT OF FACTS

6.     Ms. Lucius was hired by Chevron Phillips Chemical Company, LP (“Chevron”) in

       July 1989 to work as a plant process operator. She enrolled in Chevron’s employee

       welfare benefit Plan that included benefits for long term disability (LTD). The Plan

       was part of Chevron’s Group Insurance Policy issued by MetLife. It provided

       income protection if an employee was disabled as a result of injury or sickness. Ms.

       Lucius was an eligible employee.

7.     Chevron was the Plan Sponsor and Plan Administrator.

8.     MetLife was the Insurer of the Plan.

9.     Ms. Lucius has dealt with mental illness for much of her life. In 1993, she began

       treatment with Dr. Khashi Bagri. Dr. Bagri diagnosed her with post traumatic

       stress disorder.

10.    In 2003, Dr. Bagri prescribed antipsychotic medications to help address her

       paranoia and auditory hallucinations. After another psychotic episode in 2005, Dr.

       Bagri increased Ms. Lucius’s prescription for antipsychotic medications.

11.    By May 2014, Ms. Lucius stopped working in May 2014 and applied for LTD

       benefits. MetLife approved the claim on February 19, 2015.




                                              2
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 3 of 12



12.    The MetLife Policy defined disability for the first 24 months as being unable to

       work “at your own occupation from any employer in your local economy”. This is

       often known as “own occupation” disability. After 24 months, disability was

       defined as being unable to work “at any gainful occupation for which you are

       reasonably qualified taking into account your education, training, and experience”.

       This is often known as “any occupation” disability.

13.    The Policy also contained a 24 month limited pay period for a disability due to

       mental or nervous disorders.

14.    The limited pay period also contained an exception to the limitation. Specifically,

       the Policy’s exception noted that the 24 month limitation to mental or nervous

       disorders would not apply if the disability resulted from Schizophrenia.

15.    When MetLife approved Ms. Lucius’s claim, MetLife employee Phillip Brown

       noted that her condition was considered a limited benefit condition “unless certain

       medical conditions arise in the future that are an exclusion to the LDB provision”.

16.    In February 2015, Dr. Bagri prescribed Quetiapine, yet another antipsychotic

       mediation. Ms. Lucius has taken that medication continuously since 2015.

17.    In 2015, Ms. Lucius was approved for Social Security Disability benefits. She

       notified MetLife and promptly reimbursed it for the overpayment on her claim.

18.    In March 2016, MetLife employee Phillip Brown and Ms. Lucius had a telephone

       conference in which she explained that any improvement had been minimal. She

       still had trouble focusing and forgetting deadlines, like when to pay bills.

19.    In June 2016, MetLife advised Ms. Lucius that the definition of disability would

       change from “own occupation” to “any occupation” after February 2017.
                                             3
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 4 of 12



20.    In December 2016, Dr. Anjali Pinjala diagnosed Ms. Lucius with Schizophrenia.

21.    On January 10, 2017, MetLife employee Jennifer Cady noted that Ms. Lucius

       suffered from multiple disc protrusions, facet arthropathy, and spondylosis with

       radiculopathy. An EMG nerve test was abnormal, particularly at the C5-C6 level.

22.    Two days later, MetLife terminated Ms. Lucius’s disability claim. In doing so, it

       concluded that she was disabled by bipolar disorder, PTSD, and depression. It thus

       concluded that the Policy’s 24 month limited pay provision applied.

23.    In February 2017, MetLife advised Ms. Lucius that it was reviewing her LTD claim

       for ongoing eligibility due to Schizo-Affective Disorder as a disabling condition.

24.    As MetLife continued to review Ms. Lucius’s claim, it retained a Marcus Goldman

       to review some of her medical records.

25.    On March 8, 2017, Dr. Goldman held a telephone conference with Dr. Bagri. In the

       conversation, Dr. Goldman admitted that he had not reviewed any of Ms. Lucius’s

       medical records. Dr. Bagri advised that Ms. Lucius’s condition was the worst that

       he had ever seen. Because she did not respond to mood stabilizers, only

       antipsychotic medications, Dr. Bagri diagnosed Ms. Lucius with Schizophrenia.

26.    On March 15, 2017, Dr. Goldman prepared a medical record review in which he

       stated that although Ms. Lucius met the criteria for Schizophrenia, it could be ruled

       out as a diagnosis because of her mood symptoms.

27.    On March 31, 2017, Dr. Goldman amended his report yet again, this time to

       indicate that the evidence he reviewed established a diagnosis of Schizo-Affective

       Disorder. He was so confident in his diagnosis that he rejected the need for any

       psychological testing at all.
                                             4
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 5 of 12



28.    On May 3, 2018, Dr. Jason Mensah performed a psychiatric evaluation of Ms.

       Lucius. Dr. Mensah concluded that she met the criteria for Schizophrenia.

29.    MetLife terminated Ms. Lucius’s LTD claim on June 20, 2017.

30.    On July 14, 2017, Dr. Goldman again amended his medical record review. After an

       “exhaustive review of all medical records”, he refused to change his opinion.

31.    A week later, Chevron Senior Benefits Specialist Myke Capps emailed MetLife

       employee Jennifer Cady and expressed her concern that Dr. Goldman had only

       tried to contact Dr. Mensah one time. Ms. Capps noted that it “doesn’t feel like

       much of an effort when benefits are ending”. She also expressed her concern that

       MetLife refused to provide Ms. Lucius with a copy of the DSM-V guidelines upon

       which it claimed to rely in denying her claim.

32.    On July 24, 2017, Dr. Pinjala advised MetLife that she stressed that, in her

       professional opinion, Ms. Lucius met the definition of Schizophrenia. She also

       noted that the diagnosis was shared by all of her mental health providers.

33.    The next day, Dr. Goldman held a telephone conference with Dr. Mensah. Dr.

       Mensah explained that Ms. Lucius’s symptoms did not meet the threshold for

       Schizo-Affective Disorder. This was not enough for Dr. Goldman, an employee

       MetLife paid to review medical records. This time, he called Ms. Lucius a

       malingerer and liar because “she was aware of the administrative issue” and “has

       a vested interest in presenting in a way that would best serve her interests”. He did

       not mention how disparaging Ms. Lucius would best serve his employer’s interests.

34.    Ms. Lucius submitted her appeal in August 2017. Along with her appeal, she

       submitted the July 24, 2017 letter from Dr. Pinjala, along with an August 7, 2017
                                             5
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 6 of 12



       letter from Dr. Mensah in which he stated that he disagreed with Dr. Goldman’s

       diagnosis and would refer Ms. Lucius for additional psychological testing.

35.    A week later, the information regarding Ms. Lucius’s claim and appeal reached

       Oliver Hunt, a high-ranking account executive at MetLife. His panic bubbled over

       in an August 8, 2017 email to Jennifer Cady, the senior claims specialist assigned

       to Ms. Lucius’s claim. Mr. Hunt stated that MetLife needed to “escalate” the claim

       “in case we get hit with a letter by a lawyer”. He then claimed that the insurance

       broker wanted to make sure “all hands are on deck before we get slammed by an

       attorney”. Mr. Hunt did not ask Ms. Cady or anyone else reviewing Ms. Lucius’s

       claim to look out for her best interests.

36.    In January 2018, Ms. Lucius sent additional evidence that supported her claim.

       She detailed her concern that Dr. Goldman’s July 2017 report was so hostile it

       might have been intended for another claim. She also provided evidence that

       MetLife was paying other the LTD claims of Chevron Phillips employees without a

       24 month limitation on the claim.

37.    In lieu of a substantive response, MetLife denied Ms. Lucius’s appeal in May 2018.

38.    In denying the appeal, MetLife relied on the medical record review of a Dr. Stacy

       Woods. Dr. Woods holds herself out as a psychiatrist practicing in Rockville, MD.

       She is not licensed to practice medicine in Texas. There is no record that she has

       staff privileges at any hospitals, sees patients, teaches, researches, or actually

       practices medicine. Her review of the medical records was incomplete, at best. Dr.

       Woods apparently did not review anything after the January 30, 2017 letter from

       Dr. Bagri. She did not substantively respond to the May 2017 Psychiatric
                                              6
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 7 of 12



       Evaluation or July 25, 2017 letter from Dr. Pinjala. She spoke with Dr. Pinjala on

       April 17, 2018. Dr. Pinjala told Dr. Woods that Ms. Lucius was very paranoid,

       presented with flat affect, and suffered from Schizophrenia. Dr. Woods totally

       ignored Dr. Pinjala’s input.

39.    MetLife’s use of these medical record reviewers, among others, reveals its

       underlying motive to terminate Ms. Lucius’s claim, no matter the evidence. In

       order to deny the appeal, MetLife had to repeatedly ignore Ms. Lucius’s medical

       providers, who provided evidence that she suffered from paranoid delusions.

       MetLife also improperly weighed parts of the medical records that supported its

       conclusions. On information and belief, MetLife selected these medical record

       reviewers to review Ms. Lucius’s claim for that very purpose. This pattern of

       conduct evidences a biased approach and treatment of MetLife’s disability claims,

       including this one.

40.    On February 19, 2019, Ms. Lucius submitted additional evidence in support of her

       claim. Among other things, she provided evidence relating to MetLife’s use of

       biased and unqualified medical record reviewers and additional evidence

       documenting her disability. The additional evidence was provided pursuant to

       Fifth Circuit case authority that obligated MetLife to review the additional

       information. (“The administrative record consists of relevant information made

       available to the administrator prior to the . . . filing of a lawsuit and in a manner

       that gives the administrator a fair opportunity to consider it”.) Vega v. National

       Life Ins. Services, Inc., 188 F.3d 287, 300 (5th Cir. 1999). Vega has been repeatedly

       upheld by the 5th Circuit, most recently in Ariana M. v. Humana Health Plan of
                                             7
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 8 of 12



       Texas, Inc., 884 F.3d 246 (5th Cir. 2018). She requested that MetLife review those

       records pursuant to its legal obligation and re-evaluate her claim.

41.    The evidence that Ms. Lucius sent in February 2019 was submitted before filing

       this lawsuit and in a manner that gave MetLife a fair opportunity to consider it.

42.    Instead, on March 14, 2019, Lindsey Emery of MetLife advised Ms. Lucius that it

       would not change its opinion because she had “exhausted all administrative levels

       of appeals”. Ms. Emery did not indicate that the documents would be added to the

       claim file.

43.    Having exhausted her administrative remedies, Jonette Lucius brings this action

       to recover the LTD benefits promised in the Plan and Policy.

                                     IV.
                          CLAIMS & CAUSES OF ACTION

44.    The Chevron Phillips Chemical Company LP Health & Welfare Benefit Plan is

       governed by ERISA. 29 U.S.C. §1001, et. seq. Chevron Phillips is the plan sponsor

       and Plan Administrator. MetLife is the insurer and Claim Administrator.

45.    As Plan fiduciaries, MetLife and the Plan are obligated to handle claims for the

       benefit of the Plan and Plan beneficiaries, and to deliver the benefits promised in

       the Plan. They are also obligated as fiduciaries to conduct their investigation of a

       claim in a fair, objective and evenhanded manner.

46.    MetLife’s adjustment of the Lucius claim was instead biased and outcome oriented.

       This was partly reflected by its denial of the Lucius claim, even after being

       presented with evidence of her disability. It was also reflected in MetLife’s




                                             8
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 9 of 12



       unreasonable reliance on reviewers who lacked the training, education, and

       experience to objectively or competently review his claim.

47.    MetLife’s interpretation of the Plan was not legally correct. It was also contrary to

       a plain reading of the Plan language.

48.    MetLife’s interpretation of the Plan and Plan language was contrary to that of the

       average Plan participant and policyholder. It was contrary to the common and

       ordinary usage of the Plan terms. Alternatively, the Policy language upon which

       MetLife based its denial decision was ambiguous. The ambiguous nature of those

       terms requires those terms be construed against MetLife and the Plan and in favor

       of coverage for Lucius.

49.    MetLife’s denial was made without substantial supporting evidence. Its decision to

       terminate the Lucius claim was instead based upon rank speculation and

       guesswork. MetLife’s denial decision was de novo wrong. Alternatively, it was

       arbitrary and capricious.

50.    At all material times, MetLife acted on behalf of the Plan and in its own capacity as

       the Insurer and as Claims Administrator.

51.    MetLife’s termination of the Lucius claim breached the terms of the Plan. This

       breach was in violation of 29 U.S.C. §1132(a)(1), entitling Lucius to the LTD policy

       benefits to which she is entitled, along with pre-judgment interest on the amounts

       due and unpaid, all for which Ms. Lucius now sues.

                                         V.
                                 STANDARD OF REVIEW




                                               9
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 10 of 12



52.    The default standard of review for denial of a benefit claim is de novo. Where the

       Plan or Policy confers discretion on the Claims Administrator, an abuse of

       discretion standard of review may apply.

53.    The Plan or Policy may contain a discretionary clause or language MetLife may

       contend affords it discretion to determine eligibility for benefits, to interpret the

       Policy, and determine the facts. MetLife’s denial under this standard of review, if

       any, was an abuse of discretion. It was arbitrary and capricious.

54.    If discretion applies, the Court should afford MetLife less deference in light of its

       financial conflict of interest. MetLife’s conflict of interest is both structural and

       actual. Its structural conflict results from its dual role as the adjudicator of Lucius’s

       claim and as the potential payor of that claim.

55.    MetLife’s actual financial conflict is revealed in the policies, practices, and

       procedures influencing and motivating claim delays and denials for financial gain.

       MetLife’s financial conflict is also revealed in the high return gained from the delay

       in payment or denial of claims.

56.    Each of these grounds, on information and belief, was a motive to deny Plaintiff’s

       claim, along with the delay in payment or denial of claims of other MetLife

       policyholders and claimants.

57.    In light of its financial conflict, MetLife should be given little or no discretion in its

       claims decision.

58.    Alternatively, the standard of review of this claim should be de novo, affording

       MetLife no discretion in its interpretation of the terms of the Policy and Plan or in

       its factual determinations. Both factual conclusions and legal determinations are



                                               10
      Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 11 of 12



       reviewed de novo by the Court. Ariana v. Humana Health Plan of Texas, Inc., 884

       F.3d 246 (5th Cir. 2018).

59.    The Plan or Policy was delivered in Texas and is subject to the laws of that

       jurisdiction. Accordingly, Texas law applies under the ERISA savings clause. Texas

       has banned the use of discretionary clauses in insurance policies issued in this

       state. TEX. INS. CODE §1701.062; 28 Tex. ADMIN. CODE §3.1202. Accordingly, review

       of the Lucius claim and MetLife’s claims handling conduct, both in its

       interpretation of terms of the Policy and the Plan, and in its determination of the

       facts, should be de novo.

                             VI.
       REQUEST FOR PREJUDGMENT INTEREST & AN ACCOUNTING

60.    Lucius requests, in addition to the amount of benefits withheld, prejudgment

       interest on any such award. She is entitled to prejudgment interest as additional

       compensation, and pursuant to Texas Insurance Code Texas Insurance Code, Sec.

       1103.104, or on principles of equity.

61.    The Plan and Policy do not contain a rate of interest payable on the benefit amount

       wrongfully withheld. Resort must be had to Sec. 1103.104(c) of the Texas Insurance

       Code. Lucius thus requests an accounting in order to determine the amount earned

       on the funds that should have rightfully been paid to her, and in accordance with

       Insurance Code Sec. 1103.104(c).

                                   VII.
                     CLAIM FOR ATTORNEYS FEES & COSTS

62.    Lucius seeks an award of her reasonable attorneys’ fees incurred and to be incurred

       in the prosecution of this claim for benefits. She is entitled to recover those fees,

       together with her costs of court, pursuant to 29 U.S.C. §1132(g).

                                               11
    Case 4:19-cv-01192 Document 1 Filed on 04/01/19 in TXSD Page 12 of 12



                                        VIII.
                                       PRAYER

      Jonette Lucius, Plaintiff, respectfully prays that upon trial of this matter or other

final disposition, this Court find in his favor and against Defendant Metropolitan Life

Insurance Company, and issue judgment against it as follows:

      A.     Pay to Ms. Lucius all benefits due and owing in accordance with the terms

             of the Plan and Policy, as well as all prejudgment interest due thereon and

             as allowed by law and equitable principles;

      B.     Pay all reasonable attorney’s fees incurred and to be incurred by Ms. Lucius

             in obtaining the relief sought herein, along with the costs associated with

             the prosecution of this matter; and

      C.     All such other relief, whether at law or in equity, to which Ms. Lucius may

             show herself justly entitled.



                                         Respectfully submitted,

                                                                      araval@bergplummer.com
                                                                      2019.04.01 14:16:43 -05'00'
                                         By:______________________________
                                              Amar Raval, TBA #24046682
                                              S.D. No. 619209
                                              Berg Plummer Johnson & Raval LLP
                                              3700 Buffalo Speedway, Suite 1150
                                              Houston, TX 77098
                                              (713) 526-0200
                                              (832) 615-2665 (Fax)
                                              araval@bergplummer.com

                                                  ATTORNEYS FOR PLAINTIFF




                                             12
